Citation Nr: 0007505
Decision Date: 02/18/00	Archive Date: 09/08/00

DOCKET NO. 96-43 492               DATE FEB 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES 

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection for a thoracic spine
disability. 

REPRESENTATION 

Veteran represented by: Veterans of Foreign Wars of the United
States 

WITNESS AT HEARINGS ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD 

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active air service from April 1971 to June 1974.
This matter comes to the Board of Veterans' Appeals (Board) from
rating decisions of the Department of Veterans Affairs (VA) Los
Angeles Regional Office (RO).

FINDING OF FACT

The record contains no competent medical evidence of a link between
the veteran's current cervical and thoracic spine disabilities and
his period of service, any incident therein, or any reported
continuous symptomatology.

CONCLUSION OF LAW

The veteran's claims of service connection for cervical and
thoracic spine disabilities are not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records reveal that in April 1972, he
sought treatment for upper back pain which he indicated developed
after an automobile accident. X- ray examination of the dorsal
spine was normal. On follow-up in May 1972, he reported that he
still had occasional upper back pain.

In October 1972, the veteran reported subscapular back pain,
claiming that he had injured himself carrying a casket. Physical
examination showed no atrophy, minimal tenderness, and some limited
motion in the right shoulder. The assessment was muscle strain,
right rhomboid.

- 2 - 

In January 1973, he sought treatment stating that he had injured
his right shoulder playing football; the diagnosis was sprain of
the trapezium muscle.

In July 1973, the veteran was involved in another automobile
accident in which the car in which he had been a passenger skidded
on some gravel. Following the accident, he reported musculoskeletal
strain of the right shoulder area and low back. He denied radicular
symptoms. The following month, he was hospitalized for observation
after reporting that he had experienced a seizure. Neurological
examination was within normal limits; X-ray examination of the
lumbosacral spine, skull, chest, and right scapula were normal. The
diagnoses on hospital discharge included seizure disorder and
musculoskeletal strain, low back and right scapular area. He was
given a physical profile for cervical strain and returned to duty.
However, he continued to complain of various symptoms and in
November 1973, he underwent physical examination in connection with
a Medical Evaluation Board (MEB). At the time of examination, he
completed a Report of Medical History on which he noted many
complaints, including recurrent back pain and cervical sprain.

On November 1973 orthopedic consultation, conducted in conjunction
with the MEB examination, it was noted that the veteran had been
involved in a motor vehicle accident four months prior at which
time he claimed that he had had an immediate onset of pain
extending from the low back to the lower scapular margin. It was
noted that he had been hospitalized for treatment, but that he had
denied receiving relief from his symptoms. The examiner noted that
since the accident, the veteran had made repeated visits to the
emergency room and orthopedic clinic and had been essentially
unable to perform his duties. Physical examination was normal, with
full range of motion and no paraspinous spasm noted. Flexion did
not tend to reverse the lumbar curve, as would be expected. There
was diffuse tenderness to palpation. X-ray studies of the lumbar
and thoracic spines were normal. The examiner concluded that the
veteran's subjective complaints were considerably out of proportion
to the objective findings on examination. He determined that the
veteran was capable of full duty, but recommended a temporary

- 3 -

restriction against lifting greater than 30 pounds or prolonged
standing. He also recommended a psychiatric examination.

On subsequent psychiatric examination, the veteran reported that he
was dissatisfied with the treatment he received for his back pain.
He stated that he felt he needed an operation, although his
physicians did not agree. After mental status examination, the
diagnosis was hysterical personality disorder, mild to moderate,
manifested by anxiety, depression, excitability, over-reactivity,
and self dramatization.

The veteran thereafter continued to complain on a frequent, regular
basis of pain in the right lumbar and mid thoracic back. In
February 1974, he received a series of moist heat and
medcosonolator treatments. He reported no relief. In April 1974, he
sought emergency treatment for pain in the lower and upper back, as
well as in the shoulders. Physical and neurological examinations
were within normal limits, but for reports of tenderness to
percussion in the back. The assessment was malingering, and the
veteran was advised that he was abusing the emergency room.

He nonetheless continued to complain of right mid-back pain and was
referred for physical therapy. In April 1974, he had another series
of moist heat and medco- sonlator treatment to the right arm and
shoulder. At the end of his treatments, he reported relief of
symptoms and was discharged from physical therapy.

Following his separation from service, the veteran filed a claim of
service connection for "chronic myositis of the right shoulder
blade continuing down to lower right hip." He was scheduled for a
VA medical examination in conjunction with his claim, but failed to
report. The RO denied his claim in November 1975.

In August 1991, the veteran filed a claim of service connection for
seizures. He did not mention a cervical or thoracic spine
disability. In his application, he indicated that he had been
treated for seizures since 1984 at a private medical facility. In
response to the RO request for the veteran's medical records, the
facility responded that they had no treatment records pertaining to
the veteran. By December 1991 rating decision, the RO denied
service connection for seizures.

- 4 -

In August 1995, the veteran filed a claim of service connection for
a "severe arthritis condition in the upper left half of my back."
He claimed that such condition began "in or around March in 1972."
In a September 1995 statement, he indicated that he had been
involved in an automobile accident in 1972, after which he received
several months of physical therapy with "a medical device called a
medcosonlator." He indicated that the device was consistently
applied "to the injured muscle or nerve or whatever in that area"
and that he developed blood clots as a result. He stated that he
always had a "tinge of pain" in the injured area, but his pain
became severe in the past several months, radiating to the left
hand and fingers.

In support of the veteran's claim, the RO obtained VA outpatient
treatment records for the period of May 1991 to October 1998. These
records show that in April 1995, the veteran sought treatment for
a six year history of pain in the left shoulder and arm shooting to
the left hand. He indicated that he had never been treated for this
condition in the past. The impression was rule out cervical disc
disease. Later that month, he again complained of pain in the left
shoulder blade on and off for many years; he indicated that his
pain was worsening. X-ray examination showed degenerative arthritis
at C5-7.

In August 1995, the veteran reported a fourteen year history of
pain in the left shoulder radiating to the left hand. He stated
that he had had a relapse of his pain in the past three months. On
physical examination, range of motion of the upper extremities was
normal, as was strength. The neck was without tenderness and showed
full range of motion. The assessment was rule out cervical
plexopathy.

In October 1995, he reported a 19-year history of left shoulder
blade pain, stating that it had become worse in the past 10 months.
X-ray examination again showed marked narrowing of C4-C7. The
assessment was degenerative disc disease. On examination in the
neurology clinic in November 1995, the veteran reported worsening
pain at the left scapula/neck area with tingling in the arm and
hand. magnetic resonance imaging (MRI) showed neuroforaminal
narrowing at C4-C7

- 5 -

and a moderate disc herniation at T7-8, with no compression.
Electromyography (EMG) testing showed evidence of cervical and
thoracic radiculopathy.

Subsequent clinical records indicate that the veteran was treated
conservatively, without success. In March 1998, he underwent
neurosurgical consultation, where he reported symptoms of cervical
radiculopathy since a bicycle accident in 1995 with no significant
improvement. The assessment was no internal changes; neurosurgical
intervention was recommended. The veteran apparently declined
surgery and continued with conservative treatment.

On VA medical examination in February 1998, the veteran reported a
history of in- service injury in an automobile accident. With
respect to current symptoms, he complained of a pain pattern in his
neck, radiating down the left side. The examiner noted that a
review of the claims folder showed previous EMG findings of
cervical radiculopathy and an MRI showed neural foraminal narrowing
at C4-C7 and moderate disc herniation at T7 and T8. The diagnoses
were degenerative joint disease with cervical radiculopathy and
thoracic herniation on MR].

In hearings conducted in July 1996 and May 1999, the veteran
detailed the circumstances of his in-service automobile accident,
as well as the subsequent treatment with the medcosonlator. He
indicated that he had upper back pain since that time, but that it
had become more severe after his 1995 bicycle accident in which he
fell off his bike and landed on his shoulder after a motorist
opened a car door and he ran into it. He indicated that he could
not recall seeing any physicians for pain until fairly recently as
he had been able to "grin and bear it" until that time.

II. Law and Regulations

Service connection may be granted for disability resulting from
personal injury suffered or disease contracted in the line of duty
or for aggravation of a pre-existing injury or disease in the line
of duty. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304,
3.306 (1999).

6 -

Where a veteran served continuously for a period of ninety days or
more during a period of war and certain chronic diseases (including
arthritis) become manifest to a degree of 10 percent or more within
one year from date of termination of such service, such disease
shall be presumed to have been incurred in service, even though
there is no evidence of such disease during the period of service.
This presumption is rebuttable by affirmative evidence to the
contrary. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38 C.F.R. 3.3 07,
3.309 (1999).

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1998).

In general, in any claim for benefits, the initial question before
the Board is whether the veteran has met his burden of submitting
evidence sufficient to justify a belief by a fair and impartial
individual that his claim is well-grounded. 38 U.S.C.A. 5107(a).
The U.S. Court of Appeals for the Federal Circuit (Federal Circuit)
has set forth the parameters of what constitutes a well-grounded
claim, i.e., a plausible claim, one which is meritorious on its own
or capable of substantiation. Such a claim need not be conclusive
but only possible to satisfy the initial burden of section 5107(a).
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order for
a claim to be well grounded, there must be (1) a medical diagnosis
of a current disability; (2) medical, or in certain circumstances,
lay evidence of in-service occurrence or aggravation of a disease
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability. Id. at 1468.

Although the claim need not be conclusive, it must be accompanied
by evidence. The VA benefits system requires more than just an
allegation; a claimant must submit supporting evidence.
Furthermore, the evidence must "justify a belief by a fair and
impartial individual" that the claim is plausible. 38 U.S.C.A.
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

- 7 - 

Where an issue is factual in nature, e.g., whether an incident or
injury occurred in service, competent lay testimony may constitute
sufficient evidence to establish a well-grounded claim; however, if
the determinative issue is one of medical etiology or a medical
diagnosis, competent medical evidence must be submitted to make the
claim well grounded. See Grottveit v. Brown, 5 Vet. App. 91, 93
(1993). A lay person is not competent to make a medical diagnosis
or to relate a medical disorder to a specific cause. See Espiritu
v. Derwinski, 2 Vet. App. 492, 494 (1992). However, where the issue
does not require medical expertise, lay testimony may be
sufficient. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

III. Analysis

In this case, the veteran contends that his current cervical and
thoracic spine disabilities had their onset in service as evidenced
by service medical records showing treatment for cervical strain
and thoracic pain. While service medical records do, in fact,
document treatment on occasion for such complaints, X-ray
examinations were consistently normal with no evidence of arthritis
or any other chronic disability.

Chronologically, the next medical evidence of record pertaining to
the cervical and thoracic spines are VA clinical records dated from
April 1995. While these recent treatment records document cervical
degenerative joint disease, thoracic disc herniation, and cervical
and thoracic radiculopathy, none of this evidence establishes a
nexus between the veteran's current cervical and thoracic spine
disabilities and his military service or any incident therein,
including an automobile accident or treatment with a medcosonlator.

The Board has considered the veteran's own statements to the effect
that his current cervical and thoracic spine disabilities are
related to an in-service automobile accident and subsequent
treatment with a medcosonlator. However, the record does not
reflect that he possesses a recognized degree of medical knowledge
that would render his own opinions regarding etiology competent.
Espiritu, 2 Vet. App. at 494.

- 8 -

Absent evidence of cervical degenerative joint disease, thoracic
disc herniation, or radiculopathy in service or for many years
thereafter, and absent competent medical evidence of a nexus
between the veteran's current cervical and thoracic spine
disabilities and his period of service or any incident therein, the
Board must conclude that the veteran's claims are not well
grounded. 38 U.S.C.A. 5107(a).

In reaching this determination, the Board has also considered the
veteran's claim that he has experienced continuous symptomatology
since his separation from service. The U.S. Court of Appeals for
Veterans Claims (Court) has held that a claim based on chronicity
may be well-grounded if (1) the chronic condition is observed
during service, (2) continuity of symptomatology is demonstrated
thereafter, and (3) competent evidence relates the present
condition to that symptomatology. See Savage v. Gober, 10 Vet. App.
488 (1997). In this case, even presuming that the veteran's
statements of continuity of symptomatology since service are
credible, medical expertise is required relating a current
disability to his reported symptoms. Because the record is devoid
of any such evidence, the Board concludes that the veteran has not
submitted evidence sufficient to well ground his claims. Id.

Since well-grounded claims have not been submitted, VA may not
assist the veteran in the development of facts pertinent to his
claims. 38 U.S.C.A. 5107(a). Nonetheless, VA has an obligation to
notify a veteran under section 5103(a) when the circumstances of
the case put the Department on notice that relevant evidence may
exist, or could be obtained, that, if true, would make the claim
plausible and that such. evidence had not been submitted with the
application. McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir.
1997) (per curiam). In the instant case, however, the veteran has
not identified any available medical evidence that has not been
submitted or obtained, which would support a well-grounded claim.
Thus, the VA has satisfied its duty to inform the veteran under 38
U.S.C.A. 5103(a). See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

(CONTINUED ON NEXT PAGE)

9 - 

ORDER 

Service connection for cervical and thoracic spine disabilities is
denied.

J.F. GOUGH
Member, Board of Veterans' Appeals




- 10 -

